2022 IL App (1st) 210734


                                                                            THIRD DIVISION
                                                                            March 2, 2022

                                 No. 1-21-0734
_____________________________________________________________________________

                    IN THE APPELLATE COURT OF ILLINOIS
                           FIRST JUDICIAL DISTRICT
______________________________________________________________________________
 AMERICAN ADVISORS GROUP,                                   )
                                                            )
       Plaintiff-Appellant,                                 )
                                                            )                    Appeal from
               v.                                           )                    the Circuit Court
                                                            )                    of Cook County.
 UNKNOWN HEIRS AND DEVISEES OF WALKER WILLIAMS SR., )
 Deceased; UNKNOWN CLAIMANTS AND LIENHOLDERS                )                    2018-CH-004482
 AGAINST THE ESTATE OF WALKER WILLIAMS SR., Deceased;       )
 UNKNOWN CLAIMANTS AND LIENHOLDERS AGAINST THE              )                    Honorable
 UNKNOWN HEIRS AND DEVISEES OF WALKER WILLIAMS SR., )                            Patricia S. Spratt,
 Deceased; MARILYN WILLIAMS; COMMONWEALTH EDISON            )                    Judge Presiding.
 COMPANY; MIDLAND FUNDING, LLC; and WILLIAM                 )
 BUTCHER, as Special Representative of Walker Williams Sr., )
 Deceased,                                                  )

         Defendants-Appellees.


       JUSTICE McBRIDE delivered the judgment of the court, with opinion.
       Presiding Justice Gordon and Justice Burke concurred in the judgment and opinion.

                                                OPINION

¶1     In this interlocutory appeal, American Advisors Group (AAG), a mortgage lender,

challenges the entry of summary judgment on two of the four foreclosure counts that it filed against

the Estate of Walker Williams Sr., Deceased (Williams), and the potential claimants to Williams’s

Chicago residential property. Williams, who died in 2017 at the age of 82, is the record owner of

Chicago real property located in the 4800 block of West Huron Street. At AAG’s request, the
1-21-0734

circuit court included language allowing an interlocutory appeal pursuant to Rule 304(a). Ill. S. Ct.

R. 304(a) (eff. Mar. 8, 2016). AAG now argues that it was reversible error for the circuit court to

decide a material issue of fact in a summary judgment proceeding and to grant, sua sponte,

summary judgment to a defendant who had not sought summary judgment. Williams’s daughter,

Marilyn Williams, in her capacity as the independent administrator of her father’s estate and as an

individual defendant, responds that the undisputed facts support the ruling.

¶2     She also contends that AAG has appealed from a nonfinal order and that the inclusion of

Rule 304(a) language did not change the nature of that order. She made this same argument earlier,

in a motion to dismiss for lack of jurisdiction that was denied by another panel of this court. That

ruling was nonbinding and subject to reconsideration. In re Marriage of Waddick, 373 Ill. App. 3d

703, 705, 869 N.E.2d 1089, 1090 (2007) (the denial of a motion to dismiss an appeal during

briefing is not final and may be reconsidered); In re Estate of Gagliardo, 391 Ill. App. 3d 343,

348, 908 N.E.2d 1056, 1061 (2009) (a motion panel’s denial of a motion to dismiss before briefing

and argument is not final and may be revised at any time before disposition). Even if she had not

renewed the argument in her appellate response brief, we have a duty to consider our jurisdiction.

Waddick, 373 Ill. App. 3d at 705; Gagliardo, 391 Ill. App. 3d at 348. Accordingly, before

considering the merits of AAG’s appeal, we will address our jurisdiction.

¶3     The pleading at issue is AAG’s third amended complaint. Count I is a foreclosure claim

based on a written reverse mortgage for $189,000 that Williams executed in 2014, upon which

$97,381 is alleged to be due and owing. Copies of a promissory note, reverse mortgage, and

assignment that were recorded against the property are attached to the pleading as support for the

allegations in count I. In count II, AAG seeks reformation of an error in the legal description of

                                                -2-
1-21-0734

the recorded mortgage document and to be given “a first priority lien on the real property.” Counts

I and II are pending in the circuit court.

¶4      Count III is pled as an alternative to count I and is an equitable mortgage claim. AAG

alleges in count III that it made a $189,000 mortgage loan to Williams in 2014 and that as part of

that transaction, he executed the promissory note, reverse mortgage, and assignment documents

that were referenced in count I. When AAG made the loan, there were liens on the property but

AAG “used the proceeds of the mortgage loan to pay off the liens *** and to pay real estate taxes

[that were due and owing], because AAG “intended to occupy and to have a first lien position on

the Property.” “Having used the proceeds of its mortgage loan to pay off the liens *** and to pay

real estate taxes, *** [AAG] stepped into the shoes of [the earlier lien holders].” AAG supports

count III with not only the note, mortgage, and assignment of mortgage, but also the “Settlement

Statement (HUD-1)” that was prepared for the 2014 loan transaction. The relief AAG seeks in

count III is a declaration that it has a valid equitable mortgage lien and is subrogated to priority

lien position. In count IV, AAG seeks foreclosure on the equitable mortgage rights alleged in count

III. The disposition of counts III and IV are the subject to this appeal.

¶5      Marilyn Williams’s answer and affirmative defenses includes a statement of facts

applicable to all four counts. AAG knew or should have known that the mortgage arrangement it

is suing over was fraudulent at its inception because it involved Mark Diamond, a notorious

mortgage fraudster in the Chicago area who was involved in dozens, if not hundreds, of deals that

AAG funded. Diamond arranged for loans to fund home improvements that he neither intended to

complete nor completed, although he or his companies took the bulk of cash proceeds from AAG’s

loans. Diamond had engaged in mortgage-related fraud for at least 20 years when he pitched

                                                 -3-
1-21-0734

Williams on a supposed free government program that assists seniors with home repair funds.

Williams agreed to a repair contract and did not knowingly execute a reverse mortgage with AAG.

At closing, AAG advanced $38,700 from Williams’ reverse mortgage to Diamond’s confederate,

Peszko Construction, but that company did not attempt any work or refund the payment. Diamond

was the subject of Illinois and federal legal actions in 2002, an attorney general’s action in 2009,

and was also sued by various homeowners. AAG was drawn into some suits by subpoenas or it

was named as a defendant, and, therefore, AAG had actual or constructive knowledge that fraud

was occurring in 2014 when it issued the reverse mortgage. In 2016 (as part of the Illinois attorney

general’s 2009 action), Diamond was permanently enjoined from engaging in any business related

to mortgage brokering, lending, or home improvement. Williams was one of the homeowners who

testified in that Illinois case. The court also voided Diamond’s repair contracts with 53

homeowners and ordered him to pay those individuals a total of $2.4 million restitution, including

$38,700 to Williams. Diamond has not complied. Marilyn Williams further alleged that when she

filed the answer and affirmative defenses in 2020, Diamond had been indicted by a federal grand

jury and awaits criminal prosecution. She denied all of the material allegations in AAG’s four-

count pleading, contended that AAG should not be permitted to profit from Diamond’s fraud by

foreclosing on the property, and sought dismissal of AAG’s complaint in its entirety.

¶6     AAG denied Marilyn Williams’ allegations.

¶7     AAG moved for summary judgment as to counts III and IV only, on the grounds that it was

undisputed that AAG used some of its reverse mortgage proceeds to pay taxes and prior liens on

the Williams property and that AAG had not been repaid. AAG argued that it “involuntarily” paid

the prior liens on the property; that when a lienholder pays prior liens, the lienholder is equitably

                                                -4-
1-21-0734

subrogated into superior lien position; and that an unjust windfall would occur if the property’s

titleholder were able to avoid AAG’s lien. Marilyn Williams responded that AAG was not entitled

to an equitable lien because the loan that paid off the prior liens was fraudulent and therefore void,

her father never agreed to a reverse mortgage, and her father was unaware that AAG was paying

any liens. She also argued that AAG knew of the fraud when it was occurring, and that the

overwhelming evidence of fraud made it inequitable to grant AAG any lien whatsoever. The circuit

court denied AAG’s motion for summary judgment, finding that AAG “did not involuntarily pay

the debt of another (namely, Walker Williams)” and that its “Motion (to establish and enforce an

equitable lien) is denied with prejudice.”

¶8     AAG next filed a motion to reconsider, focusing on whether Diamond’s fraud should affect

AAG’s claims. AAG argued that the court had improperly relied on the ruling in the Illinois

attorney general’s action to which AAG was not a party. AAG also contended that its summary

judgment motion effectively sidestepped the affirmative defense of fraud and made the relevant

inquiries (1) whether AAG had been compelled to make the payment to protect its interest in the

property and (2) whether Williams enjoyed a benefit of the payoff. AAG also argued that by

denying it summary judgment, and by doing so “with prejudice,” the circuit court had precluded a

trial and essentially granted summary judgment to Marilyn Williams. Marilyn Williams responded

in part that it was not error to consider that the underlying home repair contract had been declared

void in the attorney general’s action against Diamond and his companies. AAG was claiming an

equitable lien based on having made payments with proceeds of the same loan. Also, no “unjust

enrichment” of a fraud victim could result from AAG’s use of the loan proceeds, and equity

supported a determination that AAG absorb any loss that resulted from its participation in the

                                                -5-
1-21-0734

fraudulent scheme. On reconsideration, the circuit court stated, “there’s no way *** [AAG] did

not know about Mr. Diamond’s schemes inasmuch as they’ve been working together for a very

long time to secure these contracts, which are not home improvement contracts.” The court looked

at notations in the loan settlement statement, which indicated that AAG had to pay off the liens

prior to closing, and found that AAG’s motivation for the payments was to complete the transaction

and profit from the loan, not to achieve first priority to other lien holders. Knowing Diamond’s

history and participating in the fraudulent scheme meant that equity fell on Williams’s side of the

equitable lien claim, not AAG’s side. The court denied AAG’s motion for reconsideration and

entered summary judgment in favor of Marilyn Williams “with prejudice.” AAG’s attorney said,

“I get the impression that you wouldn’t enforce our mortgage” and proposed that the appellate

court review the ruling before the parties addressed counts I and II. The circuit court granted

AAG’s request for a Rule 304(a) finding. Ill. S. Ct. R. 304(a) (eff. Mar. 8, 2016). This appeal

followed.

¶9      This brings us to Marilyn Williams’s argument that the appeal should be dismissed for lack

of jurisdiction because, despite the inclusion of Rule 304(a) language, the summary judgment order

disposing of two of AAG’s four counts is not a final and appealable order. She contends all four

counts rely on the same operative facts. AAG responds 1 that counts I and II are based on separate

and distinct facts from counts III and IV. According to AAG, counts I and II involve the written

mortgage attached to the complaint, but counts III and IV concern debts that AAG “involuntarily

paid” and equity entitles AAG to step into the shoes of the earlier lien holders. See Dix Mutual


        1
        AAG did not include this argument in its reply brief, but it did respond to Marilyn Williams’ earlier
motion to dismiss the appeal.

                                                    -6-
1-21-0734

Insurance Co. v. LaFramboise, 149 Ill. 2d 314, 319, 597 N.E.2d 622, 624 (1992). Whether through

a written mortgage or an equitable mortgage, AAG seeks a judgment of foreclosure and sale

against the Williams residence.

¶ 10   Generally, we have jurisdiction to hear appeals from final orders that dispose of every

claim, which means any right, liability, or matter that has been raised in an action. AT&T v. Lyons

& Pinner Electric Co., 2014 IL App (2d) 130577, ¶ 19, 8 N.E.3d 462; Armstead v. National

Freight, Inc., 2021 IL 126730, ¶ 20 (an appellate court does not have jurisdiction to review

judgments, orders, or decrees that are not final, except as provided by supreme court rule). Rule

304(a) provides an exception under which

       “[i]f *** multiple claims for relief are involved in an action, an appeal may be taken from

       a final judgment as to one or more but fewer than all of the parties or claims only if the

       trial court has made an express written finding that there is no just reason for delaying

       either enforcement or appeal or both.” Ill. S. Ct. R. 304(a) (eff. Mar. 8, 2016).

Thus, to qualify for interlocutory appeal under Rule 304(a), an order must be final and there must

be no just reason for delaying its appeal. Lyons & Pinner, 2014 IL App (2d) 130577, ¶ 20. A circuit

court’s decision to grant Rule 304(a) language is reviewed for an abuse of discretion, and an abuse

of discretion occurs when the court’s decision is arbitrary or no reasonable person would take the

same view. Lyons & Pinner, 2014 IL App (2d) 130577, ¶ 24.

¶ 11   “For a judgment to be final, it must provide for the ultimate disposition of an individual

claim entered in the course of an action involving multiple claims.” (Internal quotation marks

omitted.) Lyons & Pinner, 2014 IL App (2d) 130577, ¶ 21. When an order disposes of only certain

issues relating to the same basic claim, the order is not subject to review under Rule 304(a). In re

                                               -7-
1-21-0734

Marriage of Leopando, 96 Ill. 2d 114, 120, 449 N.E.2d 137, 140 (1983).

¶ 12   When determining, in its discretion, whether a claim is separate for the purposes of finding

a final and appealable judgment, the circuit court may consider “ ‘ ‘whether the nature of the claims

already determined was such that no appellate court would have to decide the same issues more

than once.” ’ ” In re Estate of Stark, 374 Ill. App. 3d 516, 523, 872 N.E.2d 1011, 1017 (2007)

(quoting Olympia Hotels Corp. v. Johnson Wax Development Corp., 908 F.2d 1363, 1367-68 (7th

Cir. 1990), quoting Curtiss-Wright Corp. v. General Electric Co., 446 U.S. 1, 8 (1980)).

¶ 13   AAG contends that the ruling is final because it fully disposes of counts III and IV. AAG

points out that the circuit court made certain remarks during the reconsideration hearing and

included the phrase “with prejudice” in the written order, as indications that the ruling was intended

to be a final determination.

¶ 14   When determining whether there is any just reason for delaying appeal, a circuit court may

consider

       “(1) the relationship between the adjudicated and unadjudicated claims; (2) the possibility

       that the need for review might or might not be mooted by future developments in the [trial]

       court; (3) the possibility that the reviewing court might be obliged to consider the same

       issue a second time; (4) the presence or absence of a claim or counterclaim which could

       result in set-off against the judgment sought to be made [appealable]; [and]

       (5) miscellaneous factors such as delay, economic and solvency considerations, shortening

       the time of trial, frivolity of competing claims, expense, and the like.” (Internal quotation

       marks omitted.) Lyons & Pinner, 2014 IL App (2d) 130577, ¶ 22.

Not every factor is relevant in every case. Lyons & Pinner, 2014 IL App (2d) 130577, ¶ 22.

                                                -8-
1-21-0734

       “ ‘Where the dismissed claims “can be decided independently of each other,” that is, they

       are not “so inherently inseparable from, or closely related to” the remaining claims, then

       the trial court does not abuse its discretion in certifying that there exists no just reason for

       delay of the appeal.’ [Citation.] However, significant factual overlap between the decided

       and the retained claims means that they are not separate, and an appeal must be deferred

       until the latter are resolved. [Citation.]” Lyons & Pinner, 2014 IL App (2d) 130577, ¶ 23.

¶ 15   AAG contends that the adjudicated and unadjudicated claims are factually unrelated. AAG

also contends that because it is arguing there was a procedural error entering summary judgment

sua sponte, this court will not need to relearn any facts in a subsequent appeal. Marilyn Williams

argues that all four counts do concern the same facts because they concern the same loan and are

subject to the same affirmative defense of fraud. She contends that if this court addresses the merits

of this appeal, it will speak on those facts regardless of how it rules, and that statement will

compromise the circuit court’s role as primary fact finder on the still pending counts. We agree

with Marilyn Williams.

¶ 16   Therefore, we dismiss the appeal because AAG’s claims of a written mortgage lien and

equitable mortgage lien are premised on the same allegations that a (valid) written mortgage

relationship was created between AAG and Williams. The single group of facts common to both

claims is that Williams entered into a $189,000 reverse mortgage with AAG and some of the loan

proceeds were used to pay debts associated with the property. In count I, AAG alleges that the

reverse mortgage transaction has resulted in a debt to AAG which is in default. AAG seeks to

directly enforce its written arrangement. In count III, AAG indicates that the written loan

documents and AAG’s “use[ ] [of] the proceeds of its mortgage loan to pay off the [prior] liens”

                                                -9-
1-21-0734

are the factual underpinning of its equitable lien rights. AAG claims that the reverse mortgage

transaction resulted in its payment of preexisting debts which entitles it to the first lien position on

the mortgaged property. Both the written and equitable claims are based on the same transaction

in 2014. In both claims, AAG relies on the promissory note, mortgage, and assignment of mortgage

that are attached to its pleading, and AAG clearly manifests an intent to incorporate those

documents into the claims. See Bajwa v. Metropolitan Life Insurance Co., 208 Ill. 2d 414, 432,

804 N.E.2d 519, 531 (2004) (a document attached to a pleading will be treated as part of the

pleading, not simply evidence, if the pleading specifically incorporates it by reference). In addition,

Marilyn Williams’ defense to both claims is essentially singular: that AAG actually knew or

constructively knew that the loan transaction was fraudulent. Because the claim at issue in this

appeal is based on the same operative facts as the claim that remains pending in the circuit court,

the summary judgment ruling is not final and appealable, regardless of the 304(a) language that

was added at AAG’s request. In re Marriage of Morgan, 2019 IL App (3d) 180560, ¶ 14, 129

N.E.3d 718 (inclusion of Rule 304(a) language in a nonfinal order does not convert it into an order

that is final and appealable); Inland Commercial Property Management, Inc. v. HOB I Holding

Corp., 2015 IL App (1st) 141051, ¶ 23, 31 N.E.3d 795.

¶ 17   Where a resolved count “seeks relief based on the same operative facts as those forming

the basis for a surviving count,” courts have found the resolution to be nonfinal, as “[p]ermitting

a separate appeal in such a case would require the appellate court to relearn, inefficiently, the same

set of facts when the case returns for a second appeal following final judgment on all of the claims.”

Davis v. Loftus, 334 Ill. App. 3d 761, 767, 778 N.E.2d 1144, 1149 (2002); Metzger v. Fitzsimmons,

175 Ill. App. 3d 674, 675, 529 N.E.2d 1179, 1180 (1988) (court lacked jurisdiction to entertain

                                                 - 10 -
1-21-0734

appeal of counts stricken with prejudice that were based on same allegations and issues contained

in still pending count). See Leopando, 96 Ill. 2d at 120 (an order disposing of only certain issues

relating to the same basic claim is not reviewable under Rule 304(a)). A separate appeal in this

instance would be precisely the piecemeal approach that Rule 304(a) was intended to discourage.

See Leopando, 96 Ill. 2d at 120. Furthermore, addressing the merits of the appeal would require

that we “address facts still at issue in the claims remaining before the trial court, compromising

the trial court’s position as the primary fact finder.” Davis, 334 Ill. App. 3d at 767; Metzger, 175

Ill. App. 3d at 675. This is the same inefficiency that caused the courts in Davis and Metzger to

determine that dismissal, even with prejudice, of one or more counts of a multicount complaint

was not sufficiently final to confer appellate jurisdiction. Because of the relationship between the

adjudicated claim and the unadjudicated claim, and the possibility that this reviewing court might

be asked to consider the same issue in a second appeal, there is just reason to delay appeal.

Accordingly, we dismiss the appeal.

¶ 18   Appeal dismissed.




                                               - 11 -
1-21-0734


                                  No. 1-21-0734


Cite as:                 American Advisors Group v. Unknown Heirs & Devisees of
                         Walker Williams Sr., 2022 IL App (1st) 210734


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 2018-CH-
                         004482; the Hon. Patricia S. Spratt, Judge, presiding.


Attorneys                Amy E. Daleo, of Cohon Raizes & Regal LLP, of Chicago, for
for                      appellant.
Appellant:


Attorneys                Daniel P. Lindsey and Miriam Hallbauer, of Legal Aid Chicago,
for                      of Chicago, for appellee Marilyn Williams.
Appellee:




                                      - 12 -